DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 12/09/2021 is acknowledged.  The traversal is on the ground(s) that the examiner’s search burden would not be significant given that the different figures share common features.  This is not found persuasive because the different species corresponding to the different figures, include independent and mutually exclusive characteristics, such as different position of the lens, and surfaces that are sized and angled in different ways creating different structures that would require separate and distinct searches for each different shape.
The requirement is still deemed proper and is therefore made FINAL.  
Claims 14-20 are cancelled, claims 1-13 and 21-27 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 22-24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 5,560,245 ("Zettler"). 
Regarding claim 1, Zettler discloses an electronic device, comprising: 
a cover (windshield or other surface acts as a cover, col. 2, lines 38-40); and 
an optical module (10, Fig. 3) coupled to the cover (col. 2, lines 38-40), comprising: 
a substrate (52, Fig. 3); 
a light emitter (64, Fig. 3) coupled to the substrate (52, Fig. 3, col. 3, line 30); and 
an optically transmissive enclosure (14, 12, 34, 36, Fig. 3, together form optically transmissive enclosure), coupled to the substrate (52, Fig. 3, via 62 and 58, Fig. 3, col. 3, lines 17-25) over the light emitter (64, Fig. 3), comprising: 
a lens (34, Fig. 3) that shapes light emitted from the light emitter (lenses are well known to shape light, and see Fig. 3); and 
an optical surface (26, Fig. 3, col. 2, lines 38-40), through which the light from the light emitter travels (Fig. 3), that is opposite the lens (26 is opposite 34, Fig. 3) and positioned parallel to the cover (26 is parallel to windshield or other surface that acts as a cover, Fig. 3, col. 2, lines 38-40) and transverse to the substrate (26 is transverse to 52, Fig. 3).
Regarding claim 22, Zettler discloses the electronic device of claim 1, wherein the optically transmissive enclosure (14, 12, 34, 36, Fig. 3, together form optically transmissive enclosure) at least partially encapsulates the light emitter (64, Fig. 3).
Regarding claim 23, Zettler discloses the electronic device of claim 1, wherein the light deflects when travelling through the lens (lenses are well known to be able to deflect light, and see Fig. 3).
Regarding claim 24, Zettler discloses the electronic device of claim 1, wherein the lens (34, Fig. 3) is convex (Fig. 3) with respect to the optical surface (26, Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-13, 21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zettler in view of U.S. Patent Publication No. 2016/0072996 ("Rammah").
Regarding claim 2, Zettler discloses the electronic device of claim 1, but does not disclose that the optically transmissive enclosure is a unitary structure.
However, Rammah discloses that an optically transmissive enclosure may be formed as a unitary structure (paragraphs [0029], [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the enclosure in Zettler as a unitary structure as disclosed by Rammah in order to require less manufacturing steps and material.
Regarding claim 5, Zettler discloses the electronic device of claim 1, but does not explicitly disclose that the optically transmissive enclosure and the substrate form a sealed cavity around the light emitter.
However, Rammah discloses an optically transmissive enclosure (formed by 146, 144, and 142, Fig. 3) and a substrate (154, Fig. 3) form a sealed cavity (paragraph [0037], 146 is secured to 154, see Fig. 3) around the light emitter (132 or 134, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form a sealed cavity as disclosed by Rammah in the device of Zettler in order to protect the optical module from dust and/or humidity.  
Regarding claim 6, Zettler discloses the electronic device of claim 1, but does not disclose further comprising an alignment mechanism, coupled to the cover, that defines an area in which the optically transmissive enclosure is at least partially positioned.
However, Rammah discloses an alignment mechanism (together 176 and 162, Fig. 3), coupled to the cover (176 is coupled to 102, Fig. 3, paragraph [0039]), that defines an area in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an alignment mechanism as disclosed by Rammah in the device of Zettler in order to allow the optically transmissive enclosure to be self-aligning or self-centering when positioned over the optical surface.
Regarding claim 7, Zettler discloses an optical module, comprising: 
a substrate (52, Fig. 3); 
a light emitter (64, Fig. 3) coupled to the substrate (52, Fig. 3, col. 3, line 30); and 
an optically transmissive enclosure (14, 12, 34, 36, Fig. 3, together form optically transmissive enclosure), coupled to the substrate (52, Fig. 3, via 62 and 58, Fig. 3, col. 3, lines 17-25) over the light emitter (64, Fig. 3), comprising an optical surface (26, Fig. 3, col. 2, lines 38-40) that is oriented transverse to the substrate (26 is transverse to 52, Fig. 3); 
wherein light emitted from the light emitter (64, Fig. 3) travels through the optical surface (26, Fig. 3) at a transverse angle (Fig. 3) with respect to the optical surface (26, Fig. 3).
Zettler does not disclose that the enclosure is a unitary structure.
However, Rammah discloses that the optically transmissive enclosure may be formed as a unitary structure (paragraphs [0029], [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the enclosure in Zettler as a unitary structure as disclosed by Rammah in order to conform the structure to the outer dimensions of the lens and require less manufacturing steps and material.
Regarding claim 8, Zettler in view of Rammah discloses the optical module of claim 7, and Zettler further discloses the optically transmissive enclosure comprises a lens (34, Fig. 3) that: is opposite the optical surface (34 is opposite 26, Fig. 3); and shapes the light (lenses are well known to shape light, and see Fig. 3).
Regarding claim 9, Zettler in view of Rammah discloses the optical module of claim 8, and Zettler further discloses that the lens (34, Fig. 3) comprises a shaped surface (34 has a shaped surface, Fig. 3) of the [unitary] optically transmissive enclosure (14, 12, 34, 36, Fig. 3, together form optically transmissive enclosure).
Regarding claim 10, Zettler in view of Rammah discloses the optical module of claim 8, and Zettler further discloses that the light travels through the lens (34, Fig. 3, and see col. 2, line 66) and the optical surface (26, Fig. 3).
Regarding claim 11, Zettler in view of Rammah discloses the optical module of claim 7, and Zettler further discloses a lens (34, Fig. 3) coupled to an interior surface of the [unitary] optically transmissive enclosure (34 coupled to interior surface of 14, Fig. 3) opposite the optical surface (26, Fig. 3) wherein the lens shapes the light (lenses are well known to shape light, and see Fig. 3).
Regarding claim 12, Zettler in view of Rammah discloses the optical module of claim 7, and Zettler further discloses the [unitary] optically transmissive enclosure further comprises a flat surface (slanted side surface of upraised area 38, Fig. 3) that is: adjacent the optical surface (26, Fig. 3); and parallel to the substrate (slanted side surface of upraised area 38 is parallel to 52, Fig. 3).
Regarding claim 13, Zettler in view of Rammah discloses the optical module of claim 7, and Rammah further discloses the unitary optically transmissive enclosure further comprises: 
a first flat handling surface (left outer surface of 146, Fig. 3) adjacent the optical surface (142, Fig. 3); and a second flat handling surface opposite the first flat handling surface (right outer surface of 146, Fig. 3); wherein: 
the first flat handling surface and the second flat handling surface are transverse to the optical surface (outer surfaces of 146 are transverse to the optical surface, see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have handling surfaces as disclosed by Rammah in the device of Zettler in order to ensure easy handling of the enclosure when aligning it with the cover.
Regarding claim 21, Zettler discloses the electronic device of claim 1, but does not explicitly disclose that the optically transmissive enclosure is formed of a polymer.
However, Rammah discloses an optically transmissive enclosure (144, 146, Fig. 3) formed of a polymer (paragraph [0035], , lens and lens retaining member, Fig. 3, are formed from polymeric material).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the enclosure in Zettler with a polymeric material as disclosed by Rammah in order to provide durability and allow light to pass through.
Regarding claim 25, Zettler in view of Rammah discloses the optical module of claim 7, and Rammah further discloses the unitary optically transmissive enclosure is formed of a polymer (paragraph [0035]).

Regarding claim 26, Zettler in view of Rammah discloses the optical module of claim 7, and Rammah further discloses the light deflects when travelling through the unitary optically transmissive enclosure (144 of the enclosure, is shown as deflecting light, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to deflect light as disclosed by Rammah in order to deflect the measurement beams in the intended directions.
Regarding claim 27, Zettler in view of Rammah discloses the optical module of claim 7, and Rammah further discloses that the unitary optically transmissive enclosure (146, 144, and 142, Fig. 3) and a substrate (154, Fig. 3) form a sealed cavity (paragraph [0037], 146 is secured to 154, see Fig. 3) around the light emitter (132 or 134, Fig. 3).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zettler in view of U.S. Patent Publication No. 2006/0158654 ("Liao"). 
Regarding claim 3, Zettler discloses the electronic device of claim 1, but does not disclose that the light emitter produces a measurable response to at least one of a reflection or a backscatter of the light onto itself.
However, Liao discloses a light emitter (30, Fig. 2b) that produces a measurable response to at least one of a reflection or a backscatter (light beams 32, 34, Fig. 2b) of the light onto itself (paragraphs [0026] and [0028], see Fig. 2b).

Regarding claim 4, Zettler in view of Liao discloses the electronic device of claim 3, and Liao further discloses the electronic device is operative to detect at least one of a touch on (finger touching the surface, Fig. 2b) or proximity of an object to the cover when the light emitter produces the measurable response to the at least one of the reflection or the backscatter of the light onto itself (paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to detect touch on an object by using the self-mixing effect of the light emitter as disclosed by Liao in the device of Zettler in order to track or measure the movement of an object, as this is a well-known method used for detecting movement of objects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878